IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                         )      No. 78412-9-I

                        Respondent,
                                             )
           v.
                                             )      UNPUBLISHED OPINION
MICHAEL ROBERT EGGER,                        )
                                             )      FILED: March 9, 2020
                        Appellant.


       VERELLEN,   J.   —   Michael Egger appeals his jury conviction for felony

violation of a court order. He contends that the trial court violated his right to self-

representation by failing to address two unequivocal requests to discharge his

attorney. He also claims that the trial court violated his constitutional and statutory

right to a speedy trial. We disagree and affirm.

                                          FACTS

       The State charged Egger with violation of a court order for going to his

mother’s house despite multiple no-contact orders prohibiting him from doing so.

The charge was elevated to a felony by Egger’s multiple prior convictions for

violating the order.

       Egger suffers from Huntington’s disease, a progressive neurocognitive

disorder that causes both physical and cognitive deficits. He pursued a diminished
No. 78412-9-1/2


capacity defense, contending that he lacked the ability to knowingly violate the

order. Dr. Marnee Mimer, a forensic psychologist, testified that, as a result of the

disease, Egger’s memory and recall were poor and his executive functioning was

impaired.

       A jury found Egger guilty as charged and returned a special verdict finding

that the crime involved domestic violence. The court imposed an exceptional

sentence below the standard range, finding that Egger’s ability to appreciate the

wrongfulness of his conduct was significantly impaired by his condition and was a

substantial and compelling justification for departure from the standard range.

Egger appeals.

                                   DISCUSSION

1. Right to Self-Representation

       At an omnibus hearing on March 10, 2017, defense counsel requested a

continuance to retain Dr. Milner in order to pursue a diminished capacity defense.

The trial court asked if Egger was in agreement with the continuance. Egger said

that he was not and requested to discharge his attorney and represent himself.

The trial court told Egger that he could set a motion but that his request could not

be handled on the omnibus calendar. Egger agreed.

       COURT:        Do you agree to the continuance [and] do you agree to
                     moving your trial date?

       EGGER:        No.

       COURT:        You do not?

       EGGER:        No.



                                          2
No. 78412-9-1/3


           COURT:       Do you understand he’s told me that he can’t be
                        prepared without, without doing this extra work?

           EGGER:       Can I just change, get rid of this attorney and represent
                        myself? Is that possible, Your Honor? My dad was
                        one of the top criminal defense attorneys in Seattle,
                        Robert S. Egger.

           COURT:       Okay. Well, you can set a motion to do that.

           EGG ER:      Thank you.

           COURT:       I can’t do it on the calendar this morning. With respect
                        to the current trial date, I’m going to find good cause to
                        continue it to April 17th.

           DEFENSE COUNSEL:        If I could hand forward the proposed
                    order in that matter.

       COURT:           So, Mr. Egger, if you want to be your own lawyer,    --




       EGGER:           Yes.

       COURT:           -- tell your attorney that. He’ll set a motion, and I can
                        hear you on that issue. I can’t do it on the calendar this
                        morning. I have folks backed up here, and you’ll need
                        to set that on the criminal motions calendar.

       DEFENSE COUNSEL:               Thank you, Your Honor.

       COURT:           All right. Thank you.[1]

       On April 11, 2017, defense counsel informed the court that Dr. Milner had

scheduled a meeting with Egger. He requested to continue the trial date to

May 15, 2017. This time, Egger agreed to the continuance. He did not raise the

issue of self-representation.




       1    Report of Proceedings (RP) (Mar. 10., 2017) at 5-6.



                                              3
No. 78412-9-1/4


       On May 12, 2017, defense counsel requested another continuance

because Egger had refused to meet with Dr. Milner as scheduled. Defense

counsel contended he had concerns about Egger’s competency and did not feel

he could adequately represent Egger without Dr. Milner’s opinion as to Egger’s

mental capacity. Egger objected and insisted he wanted to maintain the existing

trial date. He again requested to discharge his attorney and represent himself.

The trial court noted its own observations about Egger’s unusual behavior and

demeanor in the courtroom. It deferred any ruling on Egger’s request pending the

outcome of Dr. Milner’s evaluation.

      DEFENSE COUNSEL:         Unfortunately, Your Honor, I believe there
               are to be able to properly represent my client at trial,
                          --


               I believe it is necessary to have service           --




      EGGER:        Can I just represent myself      --




      DEFENSE COUNSEL:               --of-

      EGGER:        --   and fire this man,

      DEFENSE COUNSEL:               --   of a neuropsychologist   —




      EGGER:        --   please, Your Honor?

      DEFENSE COUNSEL:        to make certain observations whether
                                     --


               or not we can present evidence at trial that may
               address issues of competence, potentially diminished
               capacity, moving forward in this case, Your Honor.

      EGGER:        I’m not going to sign an extension.

      DEFENSE COUNSEL:     And, Your Honor, I’ve indicated on the
               proposed order that my client is objecting to this.

      COURT:        Alright. Okay. Well, he may have just said          --




                                              4
No. 78412-9-115


       EGG ER:        You lying sack of shit.

       COURT:         --magic words, though. He just, I think he just said he
                      wanted to fire you and represent himself.

       EGGER:         Yeah, I do. That’s right. Can I do that?

       COURT:         Well, counsel, it’s     --   you had concern[s]   --




       EGGER:          I tried this before.

       COURT:         --   about his competency?

       DEFENSE COUNSEL:       And, Your Honor, to be very blunt, I do.
                And it’s my hope that the expert will be able to help me
                understand whether or not this is a competence
                cause[d] by organic issues as opposed to just mental
                health issues.

       COURT:         All right. I don’t like to do this, but the record will reflect
                      the gentleman is pacing and looking around, making
                      unusual eye contact and body motions at this time. And
                      so I am compelled to order that the trial date is
                      continued. Administration of justice, the defendant       --


                      defense is not prejudiced, thereby[.j I think, I think the
                      defendant’s motion[,] utterance, which I’ll take as a
                      potential de facto motion to represent himself[,] is
                      continued pending that expert evaluation. All right?[21

       The issue of self-representation was never raised again by either Egger or

the trial court. Egger proceeded to trial represented by counsel.

       Both the Sixth Amendment to the United States Constitution and article I,

section 22 of the Washington Constitution provide criminal defendants with the

right to self-representation.3 But the right to self-representation is neither absolute




       2   RP (May 12, 2017) at 10-12.
       ~ State v. Madsen, 168 Wash. 2d 496, 503, 229 P.3d 714 (2010).



                                                   5
No. 78412-9-1/6


nor self-executing, and any request must be both timely and unequivocal.4 Courts

are required to “indulge in “every reasonable presumption” against a defendant’s

waiver of his or her right to counsel.”5 Decisions on the right to self-representation

are reviewed for abuse of discretion.6 A trial court abuses its discretion if the

decision is manifestly unreasonable such that no reasonable mind could come to

that decision, if the decision is not supported by the facts, or if the judge applied an

incorrect legal standard.7

       The trial court properly exercised its discretion to decline to hear Egger’s

first request on March 10. Egger made a spur-of-the-moment oral request during

a busy omnibus calendar. The trial court informed Egger that it could not address

his request at that time, and that Egger’s attorney would need to properly note a

motion. A trial court has the discretion to manage its own affairs, and “[w]hen a

trial court is reasonably unprepared to immediately consider a motion, it properly

exercises discretion by delaying its ruling.”8

       The trial court also did not err in declining to hear Egger’s May 12 request

until he had been evaluated by Dr. Milner. “[A] trial court may cite competency

concerns as a reason for deferring review of a motion for self-representation so


       4k1.at504.
           ki. (quoting In re Det. of Turay, 139 Wash. 2d 379, 396, 986 P.2d 790
(1999)).
       6   In re Personal Rest. of Rhome, 172 Wash. 2d 654, 668, 260 P.3d 874 (2011).
       Madsen, 168 Wash. 2d at 504.
     8 State v. Englund, 186 Wash. App. 444, 456, 345 P.3d 859 (2015) (citing

Madsen, 168 Wash. 2d at 506).



                                           6
No. 78412-9-117


long as that deferral is accompanied by the proper referral for treatment and

evaluation.”9 Dr. Milner produced her report sometime in July or August of 2017,

approximately six months before trial commenced. Had Egger unequivocally

renewed his motion to represent himself, it would have been timely considered by

the trial court.

        Egger contends that if Dr. Milner’s evaluation was the basis to defer his

request, the trial court was obligated to revisit the request once Dr. Milner

produced her report. He cites no compelling authority supporting his argument.

When a trial court makes a tentative ruling on an issue or reserves ruling entirely,

the moving party must “again raise the issue at an appropriate time to insure that a

record of the ruling is made for appellate purposes.”1° Failure to do so waives the

issue for appeal.11 Moreover, a defendant is “not eligible to exercise his right to

self-representation until his competency [is] affirmatively established   12   Because

of the questions about Egger’s competency, there were no outstanding

unequivocal requests for self-representation after May 12.13 Egger did not make

another unequivocal request to proceed pro se after Dr. Milner completed her




     ~ State v. Coley, 180 Wash. 2d 543, 561, 326 P.3d 702 (2014) (citing Madsen,
168 Wash. 2d at 510).
     10 State v. Noltie, 116 Wash. 2d 831, 844, 809 P.2d 190 (1991).


         Id.
      12 Coley, 180 Wn.2d at 561 (citing State v. Hahn, 106 Wash. 2d 885, 895, 726
P.2d 25 (1986)).
      13 Id.




                                          7
No. 78412-9-1/8


evaluation, nor did he remind the trial court of his prior requests. The trial court did

not violate Egger’s right to self-representation.

2. Right to a Sreedy Trial

       Egger was charged on September 27, 2016. At Egger’s original

arraignment hearing, defense counsel raised concerns about Egger’s competency

and requested the trial court order a competency evaluation. On November 29,

2016, the court found Egger competent to stand trial. Egger was arraigned on that

date. At a case setting hearing on December 20, 2017, the trial court set a trial

date of January 23, 2017.

       At the omnibus hearing on January 13, 2017, Egger agreed to continue the

trial to March 20, 2017 in order for Dr. Mimer to evaluate him for a diminished

capacity defense. The trial court extended the time-to-trial expiration date to

April 17, 2017.

       On March 10, 2017, defense counsel requested to continue the trial date,

citing problems obtaining funding for Dr. Milner. As discussed earlier in this

opinion, Egger objected to the continuance and asked to discharge defense

counsel and proceed pro se. The trial court found good cause to continue the trial

to April 17, 2017 over Egger’s objection, with an expiration date of May 17, 2017.

       On April 11, 2017, Egger agreed to continue the trial to May 15, 2017

pending the results of his evaluation. The trial court extended the expiration date

to June 14, 2017.




                                           8
No. 78412-9-1/9


       On May 12, 2017, defense counsel requested a continuance because Egger

refused to meet with Dr. Milner. Over Egger’s objection, the trial court agreed to

continue the trial to July 6, 2017, with an expiration date of August 5, 2017.

       On June 26, 2017, defense counsel requested a continuance for additional

time for Dr. Mimer to complete her report. Defense counsel also noted that

witness interviews had not yet taken place and both he and the prosecutor had

scheduled vacations. Over Egger’s outbursts, the trial court continued the trial to

August 21, 2017, with an expiration date of September 20, 2017.

       On August 14, 2017, defense counsel reported that the parties were

discussing alternative resolutions and requested a continuance. Egger agreed to

the continuance. The trial court continued the trial to August 28, 2017, with an

expiration date of September 27, 2017.

       On August 25, 2017, the State requested to continue the trial in order to

obtain its own evaluation regarding Egger’s diminished capacity defense, to

continue negotiations, and to accommodate prosecutor and defense counsel trials.

Defense counsel stated that he believed the continuance would be helpful to

Egger in terms of resolving the case. He stated, “I can’t join in the motion, but I’m

not opposing it.”14 The trial court continued the trial to September 18, 2017 in the

interests of justice and extended the expiration date to October 18, 2017.

      On September 11,2017, the State requested to continue the trial pending

its evaluation of Egger due to the unavailability of one of its law enforcement


      14   RP (Aug. 25, 2017) at 17.



                                          9
No. 78412-9-1/10


witnesses and for the prosecutor’s medical leave. Defense counsel advised the

court that Egger did not agree to the continuance. The trial court continued the

trial to October 16, 2017 over Egger’s objection, with an expiration date of

November 15, 2017.

        On October 9, 2017, the State requested to continue the trial due to the

unavailability of its own expert. The trial court continued the trial to November 15,

2017 over Egger’s objection and extended the expiration date to December 15,

2017.

        On November 3, 2017, the State again requested a continuance because

its own evaluation of Egger was not yet complete. Though defense counsel

agreed to the continuance, arguing that it was in Egger’s best interest, Egger

objected. The trial court granted a continuance to December 11,2017, with an

expiration date of January 10, 2018.

        On December 1,2017, the State and defense counsel agreed to a

continuance for the completion of the State’s evaluator’s report. Over Egger’s

objection, the trial court continued the trial to January 3, 2018 with an expiration

date of February 2, 2018.

        On December 18, 2017, the State requested to continue the trial due to the

reassignment of the deputy prosecutor. The trial court continued the trial to

January 22, 2018 over Egger’s objection and extended the expiration date to

February 21, 2018.




                                          10
No. 78412-9-I/il


       On January 12, 2018, the State and defense counsel requested to continue

the trial because the State’s expert needed additional information to complete an

evaluation of Egger. The trial court continued the trial to February 5, 2018 over

Egger’s objection, with an expiration date of March 5, 2018.

       On February 2, 2018, Egger agreed to continue the trial in order to have

Dr. Milner review the State’s expert’s report. The trial court continued the trial to

February 21, 2018 and extended the expiration date to March 23, 2018.

       Starting on February 21, 2018, the trial court continued the trial for one day

five days in a row because defense counsel was in trial on another case. Trial

commenced on March 1, 2018.

       a. Constitutional right to a speedy trial

       Both the Sixth Amendment and article I, section 22 provide criminal

defendants with the right to a speedy trial. If a defendant’s constitutional right to a

speedy trial is violated, the remedy is dismissal of the charges with prejudice.15

Because some “pretrial delay is often ‘inevitable and wholly justifiable,”16 courts

evaluate constitutional speedy trial delays on a case-by-case basis, using the

balancing test outlined in Barker v. Wingo.17 To trigger the balancing analysis, a

defendant must first show that the delay “crossed a line from ordinary to



       15 State v. Iniguez, 167 Wash. 2d 273, 282, 217 P.3d 768 (2009) (citing Barker
v. Wingo, 407 U.S. 514, 522, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972)).
       16 kI. (quoting Doggett v. United States, 505 U.S. 647, 656, 112 5. Ct. 2686,

120 L. Ed. 2d 520 (1992)).
       17407 U.S. 514, 530, 92S. Ct. 2182,33 L. Ed. 2d 101 (1972).




                                          11
No. 78412~94112


presumptively prejudicial.”18 This analysis is highly dependent on the facts of the

case and should consider the complexity of the case, the length of the delay, and

the reliance on eyewitness testimony.19 “[O]nce the defendant demonstrates a

delay is presumptively prejudicial, that showing triggers the remainder of the

Barker inquiry, which then examines the nature of the delay to determine if a

constitutional violation occurred.”2° The nonexciusive factors to be considered

include the length of the delay, the reason for the delay, the extent to which the

defendant asserted his speedy trial right, and the prejudice to the defendant

because of the delay.21 We review de novo the question of whether a defendant

was denied his or her constitutional right to a speedy trial.22

       Here, 17 months elapsed between the filing of the information and the

commencement of trial. The length of delay was substantial, and Egger spent all

of it in custody. Moreover, Egger was charged with a single count of violating a

court order, the elements of which are remarkably uncomplicated. Only Egger’s

pursuit of a diminished capacity defense increased the complexity of the case.

Because the State’s case relied entirely on the testimony of police officers and

documentary evidence, the delay did not risk witness unavailability or faulty




       18   lniquez, 167 Wash. 2d at 283.
       19   Id. at 283, 292.
      20    Id. at 283.
      21    k1. at 283-84.
      22    State v. Ollivier, 178 Wash. 2d 813, 826, 312 P.3d 1(2013).



                                           12
No. 78412-9-U13


memories. Nonetheless, the delay was presumptively prejudicial. Consequently,

we consider the remainder of the Barker inquiry.

       The first factor requires us to consider the length of delay; specifically, how

far past the presumptively prejudicial amount of time the delay proceeded.23 The

second factor in the inquiry is the reason for delay.24 When the delay is due to trial

preparation needs, the first and second factors are closely related.25 We look “to

each party’s level of responsibility for the delay and assign different weights to the

reasons for delay.”26

       Here, the delay was primarily due to the assessment of Egger’s

competency, as well as Egger’s pursuit of a diminished capacity defense and the

State’s need to respond. Egger contends that defense counsel should have

prepared more expeditiously. But Egger does not argue that he was forced to

choose between his constitutional right to a speedy trial and his right to effective

assistance of counsel. And delay caused by defense counsel is chargeable to the

defendant, even if the delay is over the objection of the defendant.27 When, as

here, the length of delay was reasonably necessary for preparation, these factors

weigh against the defendant.28



      23   Iniquez, 167 Wash. 2d at 293.
      24~Lat294.
      25 Ollivier, 178 Wash. 2d at 831.

      26   lniquez, 167 Wash. 2d at 294.
      27   Ollivier, 178 Wash. 2d at 832.
      28 Id. at 831.



                                          13
No. 78412-9-1/14


       The third factor considers whether the defendant asserted his speedy trial

rights.29 But Egger agreed to a majority of the continuances. While Egger

objected to some of the continuances, his dissatisfaction was vague. He did not

explicitly argue that his speedy trial rights were being violated. This factor also

weighs against a speedy trial violation.

       Finally, the fourth factor considers what prejudice the defendant suffered

because of the delay.3° Prejudice is judged by looking at the effect on the

interests protected by the right to a speedy trial: (1) to prevent harsh pretrial

incarceration, (2) to minimize the defendant’s anxiety and worry, and (3) to limit

impairment to the defense.”31 Egger argues that the delay necessarily resulted in

the progression of his disease and further impairment in his cognitive and physical

disabilities, thus impacting his ability to work with defense counsel on trial strategy.

But Egger points to no evidence supporting his claim that the delay prejudiced his

ability to assist defense counsel. Thus, Egger has not shown any actual prejudice

to his defense from the delay.

       Balancing each of the above factors, we find that the delay under the totality

of the circumstances was not a speedy trial violation of constitutional magnitude

that justifies the extreme remedy of dismissal of the charges with prejudice.




      29   Iniguez, 167 Wash. 2d at 294.
      30   Id. at 295.
      31   Id.



                                           14
No. 78412-9-1/15


       b. CrR3.3

       CrR 3.3(b)(1)(i) requires a defendant who is in custody to be brought to trial

within 60 days after the date of arraignment. Certain time periods are excluded

from the computation of time, including continuances granted by the trial court.32

The court may grant a continuance on its own motion or the motion of a party

when the administration of justice so requires and the defendant will not be

prejudiced in the presentation of his defense.33 CrR 3.3(0(2) provides that when

defense counsel brings the motion requesting the continuance, the defendant’s

objection to the requested delay is waived.

       CrR 3.3 is a procedural right that is designed to protect, but not guarantee,

the constitutional speedy trial right.34 A criminal charge not brought to trial within

the time limits of CrR 3.3 must be dismissed with prejudice.35 We review alleged

violations of CrR 3.3 de novo.36 However, we review the decision to grant or deny

a continuance for abuse of discretion.37

       The majority of the continuances of Egger’s trial date, totaling 380 days,

were either requested by or agreed to by defense counsel. Though Egger argues

that the trial court failed to adequately inquire into the basis for the continuance



       32   CrR 3.3(e).
         CrR 3.3(0(2).
       ~ State v. Andrews, 66 Wash. App. 804, 809-10, 832 P.2d 1373 (1992).
            CrR 3.3(h).
       36   State v. Kenyon, 167 Wash. 2d 130, 135, 216 P.3d 1024 (2009).
       ~ State v. Downing, 151 Wash. 2d 265, 272, 87 P.3d 1169 (2004).



                                           15
No. 78412-94/16


requests, because these requests were made on his behalf, he may not challenge

them pursuant to CrR 3.3. Moreover, because violations of CrR 3.3 are not of

constitutional magnitude, review of any continuances not specifically objected to

by Egger below is barred by RAP 2.5(a).

       Only three continuances were requested by the State and objected to by

defense counsel: from September 18 to October 16, 2017, from October 16 to

November 15, 2017, and from January 3 to January 22, 2018, totaling 77 days.

The State sought the first continuance because it had not yet received the defense

expert’s evaluation, because a law enforcement witness was unavailable, and

because the prosecutor had a scheduled medical leave. The basis for the second

continuance was for the State to obtain an expert to respond to Dr. Milner’s

evaluation. And the third continuance was due to the prosecutor’s reassignment

and the need for the State’s expert to complete a report.

       Scheduling conflicts, the unavailability of a material witness, and awaiting

expert analysis of evidence are all valid grounds for continuing a trial.38 The

record contains a valid basis for each continuance, and the length of the

continuances was not egregious. Moreover, Egger does not identify how he was



        38See, e.g., Statev. Flinn, 154 Wash. 2d 193, 200, 110 P.3d 748 (2005)
(scheduling conflict is a valid basis for a continuance); State v. Jones, 117 Wn.
App. 721, 729, 72 P.3d 1110 (2003) (unavailability of a material witness is grounds
for continuing a trial if the witness is unavailable for a valid reason, the witness will
become available in a reasonable time, and there is no substantial prejudice to the
defendant); State v. Osborne, l8Wn. App. 318, 321, 569 P.2d 1176 (1977)
(pending expert analysis of evidence may be considered in whether to continue a
trial date).



                                           16
No. 78412-9-1/17


prejudiced by these continuances. Accordingly, the trial court did not abuse its

discretion in finding that these continuances were required by the administration of

justice. Egger fails to demonstrate a violation of his speedy trial rights under

CrR 3.3.

       Affirmed.




WE CONCUR:




                                                                       F